Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant Argues 
Applicant acknowledges that Page 3 of the Office Action indicates that dependent claims 5, 10, and 15 are allowable. Accordingly, without conceding that independent claims 1, 6, and11 was not allowable based on its own features, but purely to expedite prosecution. As such, Applicant has similarly amended independent claims 1, 6, and 11 to include features of respective dependent claims 5, 10, and 15 that the Applicant believes makes the claim allowable. Accordingly, Applicant respectfully requests withdrawal of the 35 USC § 103 rejections of claims 1, 6, and 11.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1, 11, and 16 have been considered but are moot in view of the new ground(s) of rejection. The Examiner recommend including all of the features from claims 5, 10, and 15 or all of the features from the new claims 16, 17, and 18 to advance prosecution.

Allowable Subject Matter
Claims 5, 10, 15, 16, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because Holdsworth, Tuatini, and Keshava do not disclose the elements in claims 5, 10, 15, 16, 17, and 18. 

Claims
Claims 1, 5, 6, 10, 11, and 15 have been amended. Claims 16-18 have been added. Claims 1, 3, 4, 5, 6, 8, 9, 10, 11, 13, 14, and 15-18 are pending. Claims 1, 3, 4, 6, 8, 9, 11, 13, and 14 are rejected in the application. This action is Final.


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth et al U.S. Patent (6,044,404; hereinafter: Holdsworth) in view of Tuatini et al. U.S. Patent Publication (2016/0020917, hereinafter: Tuatini) and further in view of Keshava et al. U.S. Patent Publication (2018/0041336; hereinafter: Keshava)
Claims 1 and 6
As to claim 1 and 6, Holdsworth discloses a computer program product for reducing concurrency in a system having a plurality of services sending a plurality of concurrent request to a back-end service, the services each comprising a computer comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method comprising:
subscribing, by the service computer, to a thread of a concurrency reduction message service comprising messages regrading data requested from the back-end service (column 7, lines 28-41, “The concurrency control unit 204 detects that the array 203's set 204 of lock holder objects contains the lock mode object 207a. Control unit 204 then creates lock request mode object 207b from request 205b…etc.”); 
searching, by the service computer, the messages in the thread of the concurrency reduction message service to find messages from another service which requested data needed by the service from the back-end service(column 7, lines 28-41, “Lock request mode object 207a then performs a conflict resolution procedure based on the specific software code which has been pre-written…etc.”); 
for a non-occurrence of any messages from other services in the thread of the concurrency reduction message service which requested the data needed by the service, the service computer configured to (Figure 3, element 302, “upon receiving a request…the service firs checks (step 302) whether concurrency control unit 204 contains any lock request mode objects in it set 207. If it does not, this means that no 

Holdswoth does not appear to explicitly disclose 
map a data request to a key;   
publish a message to the thread of the concurrency reduction message service with the key mapped to the data request; 
add the key mapped to the data request to a local cache of the service; 
block the thread of the concurrency reduction message service with the published message having the key mapped to the data request; and 
submit the key mapped to the data request to the back-end service;
the service receives a response from the back-end service; and 
the service finds a message which requested the data needed by the service from other services in the thread of the concurrency reduction message service. 

However, Tuatini discloses map a data request to a key (paragraph[0122], “For published campaigns, each table has a corresponding key-value map in the lookup cache: a profile map…etc.”);   
publish a message to the thread of the concurrency reduction message service with the key mapped to the data request (paragraph[0063], “For example, data publisher modules 165 (e.g., data publisher 165.sub.1, data publisher 165.sub.2, data publisher 165.sub.3, . . . data publisher 165.sub.N) serve to publish data from the customer database to storage structures that hold the campaign and personalization data for access by the execution environment…etc.”); 
add the key mapped to the data request to a local cache of the service (paragraph[0094], “Such information can include, but is not limited to, campaign data, runtime parameters, links, form access, triggered launch parameters, retrieved recipient key-value data, and segment group data. Recipient data fetched from key-based lookups and lookup records can also be cached in session caches…etc.”); 
block the thread of the concurrency reduction message service with the published message having the key mapped to the data request (paragraph[0116], “They can dynamically change this schema at any time by adding, modifying, or removing data fields. To avoid locks and impact to lookup latency from dynamically altering cached data structures, published tables are transformed into static-schema cache tables…etc.”); and 
submit the key mapped to the data request to the back-end service (paragraph[0117], “The data retriever 324 comprises a prefetch module 326 that fetches data from networked data stores and caches it locally in session or L2 caches depending on whether the data is recipient or non-recipient…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Holdswoth with the teachings of Tuatini to map and cache data request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Holdswoth with the teachings of Tuatini to quickly send electronic messages to a plurality of differing electronic messaging communication systems using a network communication interface component that is configured with a script file and a parameter file (Tuatini: paragraph[0008]).  

The combination of Holdswoth and Tuatini do not appear to explicitly disclose the service receives a response from the back-end service; and 
the service finds a message which requested the data needed by the service from other services in the thread of the concurrency reduction message service. 

However, Keshava discloses the service receives a response from the back-end service (figure 6, paragraph[0106], “In order to dequeue queue 628, a messaging microservice, which is an infrastructure microservice, continually runs in the background and scans queue 628 looking for events in queue 628…etc.”); and 
the service finds a message which requested the data needed by the service from other services in the thread of the concurrency reduction message service (paragraph[0106]-paragraph[0108]), “Depending on the task indicated by an event, event subscribers 630 may communicate with, for example, audit schema 624, a user notification service 634, an identity event subscriber 632, etc. For example, when the messaging microservice finds…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Holdswoth with the teachings of Tuatini and Keshava to have a microservice system to manage request messaging over a cloud network which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Holdswoth with the teachings of Tuatini and Keshava to have secure access to cloud based applications regardless of from what device type (Keshava: paragraph[0003]).  

Claim 11
As to claim 11, Holdsworth discloses a computer system for reducing concurrency in a system having a computer system for reducing concurrency in a system having a plurality of services sending a plurality of concurrent requests to a back-end service, each of the services comprising a computer comprising at least one processor, one or more memories, one or more computer readable storage media having program instructions executable by the computer to perform the program instructions comprising: 
subscribing, by the service computer, to a thread of a concurrency reduction message service comprising messages regarding data requested from the back-end service(column 7, lines 28-41, “The concurrency control unit 204 detects that the array 203's set 204 of lock holder objects contains the lock mode object 207a. Control unit 204 then creates lock request mode object 207b from request 205b…etc.”); 
searching, by the service computer, the messages in the thread of the concurrency reduction message service to find messages from another service which requested data needed by the service from the back-end service (column 7, lines 28-41, “Lock request mode object 207a then performs a conflict resolution procedure based on the specific software code which has been pre-written…etc.”); 
if the service does not find any messages from other services in the thread of the concurrency reduction message service which requested the data needed by the service, the service computer (Figure 3, element 302, “upon receiving a request…the service firs checks (step 302) whether concurrency control unit 204 contains any lock request mode objects in it set 207. If it does not, this means that no prior request have been given access to the target object 203, and thus there is no concurrency issue…etc.”): 

Holdswoth does not appear to explicitly disclose 
mapping a data request to a key; 
publishing a message to the thread of the concurrency reduction message service with the key mapped to the data request; 
adding the key mapped to the data request to a local cache of the service;
blocking the thread of the concurrency reduction message service with the published message having the key mapped to the data request; and 
submitting the key mapped to the data request to the back-end service;
receiving, by the service computer, a response from the back-end service;
finding, by the service computer, a message which requested the data needed by the service from other services in the thread of the concurrency reduction message service. 

However, Tuatini discloses mapping a data request to a key; 
publishing a message to the thread of the concurrency reduction message service with the key mapped to the data request (paragraph[0063], “For example, data publisher modules 165 (e.g., data publisher 165.sub.1, data publisher 165.sub.2, data publisher 165.sub.3, . . . data publisher 165.sub.N) serve to publish data from the customer database to storage structures that hold the campaign and personalization data for access by the execution environment…etc.”); 
adding the key mapped to the data request to a local cache of the service (paragraph[0094], “Such information can include, but is not limited to, campaign data, runtime parameters, links, form access, triggered launch parameters, retrieved recipient key-value data, and segment group data. Recipient data fetched from key-based lookups and lookup records can also be cached in session caches…etc.”);
blocking the thread of the concurrency reduction message service with the published message having the key mapped to the data request(paragraph[0116], “They can dynamically change this schema at any time by adding, modifying, or removing data fields. To avoid locks and impact to lookup latency from dynamically altering cached data structures, published tables are transformed into static-schema cache tables…etc.”); and 
submitting the key mapped to the data request to the back-end service(paragraph[0117], “The data retriever 324 comprises a prefetch module 326 that fetches data from networked data stores and caches it locally in session or L2 caches depending on whether the data is recipient or non-recipient…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Holdswoth with the teachings of Tuatini to map and cache data request which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Holdswoth with the teachings of Tuatini to quickly send electronic messages to a plurality of differing electronic messaging communication systems using a network communication interface component that is configured with a script file and a parameter file (Tuatini: paragraph[0008]).  

The combination of Holdswoth and Tuatini does not appear to explicitly disclose receiving, by the service computer, a response from the back-end service;
finding, by the service computer, a message which requested the data needed by the service from other services in the thread of the concurrency reduction message service. 

However, Keshava discloses receiving, by the service computer, a response from the back-end service (figure 6, paragraph[0106], “In order to dequeue queue 628, a messaging microservice, which is an infrastructure microservice, continually runs in the background and scans queue 628 looking for events in queue 628…etc.”); and 
finding, by the service computer, a message which requested the data needed by the service from other services in the thread of the concurrency reduction message service (paragraph[0106]-paragraph[0108]), “Depending on the task indicated by an event, event subscribers 630 may communicate with, for example, audit schema 624, a user notification service 634, an identity event subscriber 632, etc. For example, when the messaging microservice finds…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Holdswoth with the teachings of Tuatini and Keshava to have a microservice system to manage request messaging over a cloud network which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Holdswoth with the teachings of Tuatini and Keshava to have secure access to cloud based applications regardless of from what device type (Keshava: paragraph[0003]).  

Claims 3, 4, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth et al U.S. Patent (6,044,404; hereinafter: Holdsworth) in view of Tuatini et al. U.S. Patent Publication (2016/0020917, hereinafter: Tuatini) and further in view of Balko et al. U.S. Patent (2010/0138842; hereinafter: Balko) 

Claims 3 and 8
As to claims 3 and 8, the combination of Holdswoth and Tuatini discloses all the elements in claim 6, as noted above, but do not appear to explicitly disclose further disclose wherein when a response is not received from the back-end service within a time period, configured to notify, by the service computer, all blocked threads that a timeout has occurred.

However, Balko discloses wherein when a response is not received from the back-end service within a time period, configured to notify, by the service computer, all blocked threads that a timeout has occurred (paragraph[0049], “The scheduler (which is capable of handling multiple threads of actions concurrently) may now schedule both actions related to "message_received" and " timeout_occurred" as two independent threads…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Holdswoth with the teachings of Tuatini and Balko to which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Holdswoth with the teachings of Tuatini and Balko to evaluate rules to determine whether to enable or disable one or more actions in a read set of actions. (Balko: paragraph[0004])  

Claims 4 and 9
As to claims 4 and 9, the combination of Holdswoth, Tuatini, and Balko discloses all the elements in claim 8, as noted above, and Balk further discloses publishing, by the service computer, a new message to the thread notifying other subscribers that another service can make the same request to the back-end service after notifying all blocked threads that timeout has occurred (paragraph[0049], “In the meantime, the "message_received" will ultimately complete, releasing its locks…etc.”).



Claim 13
As to claim 13, the combination of Holdswoth and Tuatini discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose further disclose wherein when a response is not received from the back-end service within a time period, configured to notify, by the service computer, all blocked threads that a timeout has occurred.

However, Balko discloses wherein when a response is not received from the back-end service within a time period, configured to notify, by the service computer, all blocked threads that a timeout has occurred (paragraph[0049], “The scheduler (which is capable of handling multiple threads of actions concurrently) may now schedule both actions related to "message_received" and " timeout_occurred" as two independent threads…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Holdswoth with the teachings of Tuatini and Balko to which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Holdswoth with the teachings of Gen and Balko to evaluate rules to determine whether to enable or disable one or more actions in a read set of actions. (Balko: paragraph[0004])  

Claim 14
As to claim 14, the combination of Holdswoth, Tuatini, and Balko discloses all the elements in claim 11, as noted above, and Balk further discloses publishing, by the service computer, a new message to the thread notifying other subscribers that another service can make the same request to the back-end service after notifying all blocked threads that timeout has occurred (paragraph[0049], “In the meantime, the "message_received" will ultimately complete, releasing its locks…etc.”).

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
         Non-Patent Publication, Daya et al., “Micoservices from Theory to Practice Creating Applications in IBM Bluemix Using the Microservices Approach”, 2015 teaches microservices platform services.











Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152    
November 24, 2021                                                                                                                                                                                                    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000